Case 3:21-cv-00261-MMH-JBT Document 5 Filed 03/16/21 Page 1 of 7 PageID 206




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   KIMBERLY GRANGER,

               Plaintiff,
   v.                                            Case No. 3:21-cv-261-MMH-JBT

   SOUTHERN-OWNERS
   INSURANCE COMPANY AND
   TRAVELERS PROPERTY
   CASUALTY COMPANY OF
   AMERICA,

               Defendants.


                                      ORDER

         THIS CAUSE is before the Court sua sponte. Federal courts are courts

   of limited jurisdiction and therefore have an obligation to inquire into their

   subject matter jurisdiction. See Kirkland v. Midland Mortg. Co., 243 F.3d 1277,

   1279 - 1280 (11th Cir. 2001). This obligation exists regardless of whether the

   parties have challenged the existence of subject matter jurisdiction. See Univ.

   of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well

   settled that a federal court is obligated to inquire into subject matter

   jurisdiction sua sponte whenever it may be lacking.”). “In a given case, a federal
Case 3:21-cv-00261-MMH-JBT Document 5 Filed 03/16/21 Page 2 of 7 PageID 207




   district court must have at least one of three types of subject matter jurisdiction:

   (1) jurisdiction under a specific statutory grant; (2) federal question jurisdiction

   pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C.

   § 1332(a).” Baltin v. Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir.

   1997).

          On March 11, 2021, Defendant Southern-Owners Insurance Company

   (Southern-Owners) filed a Notice of Removal (Doc. 1; Notice)1 removing this

   case from the Circuit Court, Fourth Judicial Circuit in and for Duval County,

   Florida. See Notice at 1. In the Notice, Southern-Owners asserts that this

   Court has diversity jurisdiction over the instant action pursuant to 28 U.S.C. §

   1332(a). See Notice ¶ 2. Southern-Owners alleges that Plaintiff is a citizen of

   Florida, Southern-Owners is “incorporated in the state of Michigan with its

   principal place of business in Lansing, Michigan,” and Defendant Travelers

   Property Casualty Company of America is “incorporated in the state of

   Connecticut with its principal place of business in Hartford, Connecticut.” Id.




          1 Upon review, the Court also notes that the Notice does not appear to comply with the
   new typography requirements set forth in the recently amended Local Rules of the United
   States District Court for the Middle District of Florida (Local Rule(s)), which took effect on
   February 1, 2021. See Local Rule 1.08(a)-(b). As such, the Court directs all counsel of record
   in this case to review the requirements set forth in Local Rule 1.08 and ensure that all future
   filings are in compliance. Going forward, filings which do not comply with this or any other
   Local Rule may be stricken.


                                                 2
Case 3:21-cv-00261-MMH-JBT Document 5 Filed 03/16/21 Page 3 of 7 PageID 208




   ¶¶ 6-8. In addition, Southern-Owners asserts that the amount in controversy

   requirement for diversity jurisdiction is satisfied. Id. ¶ 10-13. However, upon

   review of the Notice and Complaint (Doc. 3), the Court finds that Southern-

   Owners fails to allege sufficient facts to plausibly demonstrate that the amount

   in controversy exceeds $75,000.1 See Dart Cherokee Basin Operating Co., LLC

   v. Owens, 135 S. Ct. 547, 554 (2014).

            This case arises out of a rear-end motor vehicle collision that involved

   Plaintiff Kimberly Granger and an underinsured motorist.                        See generally

   Complaint. In the Complaint, Plaintiff alleges that her damages exceed “Thirty

   Thousand Dollars and One Cent”, exclusive of interest and costs, but writes

   “($100,000.00)” in the parentheses following this allegation. See Complaint ¶

   1. Plaintiff asserts that as a result of the accident she suffered:


            A. Significant and permanent loss of an important bodily function
               and/or permanent and significant scarring;
            B. Permanent injury within a reasonable degree of medical
               probability other than scarring or disfigurement:
            C. Aggravation or activation of an existing disease or physical
               defect;
            D. Pain, suffering, disability, physical impairment, mental
               anguish, inconvenience, and a loss of capacity for the enjoyment
               of life;
            E. Expenses of medical care and treatment in the past and in the
               future;
            F. Loss of wage and/or loss of earning capacity in the future.

   1   The Court is satisfied that Southern-Owners has sufficiently alleged diversity of citizenship.

                                                    3
Case 3:21-cv-00261-MMH-JBT Document 5 Filed 03/16/21 Page 4 of 7 PageID 209




   See id. ¶ 13.     She further alleges that her injuries are “permanent or

   continuing.” Id. In support of removal, counsel for Southern-Owners merely

   identifies Plaintiff’s “typographical error” in the Complaint in which Plaintiff

   wrote “$100,000” in parenthesis but likely meant “$30,000.01” to support the

   conclusion that Plaintiff is “seeking damages to be awarded in excess of the

   jurisdictional limits of this Court.” See Notice at 2, n.1, ¶ 12. Additionally

   Southern-Owners points to the civil cover sheet, which is simply for “data

   collection and clerical processing purposes” and “shall not be used for any other

   purpose,” as evidence the instant claim satisfies the Court’s amount in

   controversy requirement. See id., Ex. 11.

         Where a defendant removes an action from state court to federal court,

   the defendant “bears the burden of proving that federal jurisdiction exists.” See

   Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001). In Dart

   Cherokee Basin Operating Co., the Supreme Court explained that a defendant’s

   notice of removal must include “a plausible allegation that the amount in

   controversy exceeds the jurisdictional threshold.” See Dart Cherokee Basin

   Operating Co., 135 S. Ct. at 554. If the plaintiff contests the allegation, or the

   court questions it, a defendant must then present evidence establishing that

   the amount in controversy requirement is met.           Id. (citing 28 U.S.C. §

   1446(c)(2)(B)); see also Dudley v. Eli Lilly & Co., 778 F.3d 909, 912 (11th Cir.

                                           4
Case 3:21-cv-00261-MMH-JBT Document 5 Filed 03/16/21 Page 5 of 7 PageID 210




   2014). Notably, “[a] conclusory allegation in the notice of removal that the

   jurisdictional amount is satisfied, without setting forth the underlying facts

   supporting such an assertion, is insufficient to meet the defendant’s burden.”

   See Williams, 269 F.3d at 1320. Indeed, the Court may not speculate or guess

   as to the amount in controversy. See Pretka v. Kolter City Plaza II, Inc., 608

   F.3d 744, 752 (11th Cir. 2010). Rather, a removing defendant should make

   “specific factual allegations establishing jurisdiction” and be prepared to

   “support them (if challenged by the plaintiff or the court) with evidence

   combined with reasonable deductions, reasonable inferences, or other

   reasonable extrapolations.”             Id. at 754 (emphasis added).                  In those

   circumstances, a court is able to determine the amount in controversy without

   relying on impermissible “conjecture, speculation, or star gazing.” Id. at 754

   (emphasis added).2




   2 The Court notes that Dart, Dudley and Pretka, all involved cases removed to federal court
   under the Class Action Fairness Act of 2005 (CAFA). Because remand orders are not
   ordinarily reviewable on appeal, except in class action cases, see 28 U.S.C. § 1447(d), § 1453(c),
   appellate decisions on removal usually involve cases removed under CAFA. See, e.g., Pretka,
   608 F.3d at 752. Nonetheless, with limited exception, “CAFA’s removal provision expressly
   adopts the procedures of the general removal statute, 28 U.S.C. § 1446.” Pretka, 608 F.3d at
   756-57 & n.11 (citations omitted). Thus, although the cases cited above involved removal
   under CAFA, they interpret and apply the general removal procedures, and thus, the Court
   finds the analysis of those cases applicable here. See Bender v. Mazda Motor Corp., 657 F.3d
   1200, 1204 n.2 (11th Cir. 2011) (addressing an appeal involving a non-CAFA removal and
   citing to Pretka as authority regarding removal procedures).

                                                   5
Case 3:21-cv-00261-MMH-JBT Document 5 Filed 03/16/21 Page 6 of 7 PageID 211




         Here, Southern-Owners fails to present any “plausible allegation” of the

   amount in controversy. Southern-Owners reliance on a scrivener’s error in the

   jurisdictional threshold allegations of the state court Complaint, combined with

   a reference to the civil cover sheet, do not provide the Court with any specific,

   factual information by which to determine whether Plaintiffs’ damages

   plausibly exceed the jurisdictional threshold. Indeed, based on the allegations

   in the Notice and Complaint, the Court can do no more than speculate regarding

   the nature and severity of Kimberly Granger’s injuries. Thus, “without facts or

   specific allegations, the amount in controversy [can] be ‘divined [only] by

   looking at the stars’–only through speculation–and that is impermissible.” Id.

   at 753-54 (third alteration in original) (quoting Lowery v. Ala. Power Co., 483

   F.3d 1184, 1209, 1215 (11th Cir. 2007)). In light of Plaintiffs’ vague allegations

   of damages, and in the absence of any information regarding the nature of

   Kimberly Granger’s injuries, or the cost of her subsequent medical care, the

   Court is unable to determine whether the amount in controversy requirement

   is satisfied here. As such, Southern-Owners has failed to provide the Court

   with sufficient information for the Court to determine whether it has

   jurisdiction over this action. In light of the foregoing, it is




                                             6
Case 3:21-cv-00261-MMH-JBT Document 5 Filed 03/16/21 Page 7 of 7 PageID 212




           ORDERED:

           Defendant Southern-Owners Insurance Company shall have up to and

   including March 29, 2021, to file an amended notice of removal demonstrating

   that this Court has subject matter jurisdiction over this case.

           DONE AND ORDERED at Jacksonville, Florida this 15th day of March,

   2021.




   lc28
   Copies:

   Counsel of record




                                           7
